Order granting, on reargument, application for a *733peremptory mandamus order unanimously affirmed on the law, with costs to the respondent. This case differs from the case of Matter of McCoy v. Apgar (241 N. Y. 71). In that ease the board of trustees of the village of PeeksHll had been given express legislative authority to grant permits for gasoline stations in village streets. No such authority has been given the village of Ardsley, and, in our opinion, subdivision 46 of section 89 of the Village Law*  does not confer such power. Present — Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ.